Title: To George Washington from Silas Condict, 31 January 1780
From: Condict, Silas
To: Washington, George


          
            Sire
            Morris Town 31 Jany 1780
          
          Without any other Oppology than a real concern for your Excellencies Safty inseperably connected with the publick good, I take the liberty to Suggest My apprehensions respecting Your Excellencys Cituation, which I do not think so secure as I could wish, while the frost Makes firm passing into Jersey from every part of the Enemies lines.
          I do not pretend to know what precautions are taken to prevent a Surprize at Head Quarters, or to Secure the Commander in Cheif, in case of a bold attempt to take him. perhaps My fears arise only from My Ignorance. but the Importance of the Object, May induce them to hozard an attempt, and will fully justify every Means to be ready to recieve them. they do not want for Malicious Interprizeing Guides, well acquainted with every Road And Safe passage to and from hence. the possibility of a party of Horse coming here undiscovered I cannot doubt. the probability of the undertaking and the Success of Such an enterprize I cannot determine. some time must necessarily elapse before succours could be had from the Army of which they are not Ignorant. It truely gives Me pain to trouble your Excellency with My Suspiscions on this subject if they are groundless. I have to Ask pardon for the freedom I have taken, your Excellencies Candor will I doubt not, Impute this freedom, to the Sincere regard that I have to your Excy and the publick. I have the

Honour to be with the greatest Respect your Excellencies Most Obt Hume sert
          
            Silas Condict
          
        